Citation Nr: 0714825	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability of the 
knees, to include arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a May 2004 decision the Board reopened the claim and 
remanded the case for additional development.  Then, in April 
2006, the claim was again remanded for further development.  
That development has been completed and the case has been 
returned to the Board.

The record reflects that clinical records, which could 
potentially support the veteran's claim, appear to have been 
destroyed in a fire.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  The veteran was diagnosed with polyarthritis during 
service; such was productive of acute and transitory symptoms 
with respect to the veteran's knee.

2.  The veteran's bilateral knee osteoarthritis condition did 
not have its onset during active duty or for many years 
thereafter and is unrelated to the veteran's in service 
diagnosis of polyarthritis.




CONCLUSION OF LAW

A disability of the knees, to include arthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 C.F.R. § 1110, 1112, 
1113, 1131, 5103A (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), imposes obligations on VA in 
terms of its duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  With 
the exception of providing a VA examination, these notice and 
assistance requirements also apply to a petition to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (2006).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of both the May 2006 and November 2006 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Each letter alone was sufficient in 
this regard.  See Washington v. Nicholson, No. 03-773 (U.S. 
Vet. App. May 4, 2007).  The May 2006 letter also 
specifically advised the veteran to submit any evidence in 
his possession.  Pelegrini II, supra.

The Board is aware that the RO has been unable to obtain 
clinical records of the veteran's claimed treatment at the 
Unites States Army Hospital in Bremerhaven, Germany, which 
may have addressed the veteran's claimed condition.  These 
records were initially requested during development of 
evidence for a different condition in June and September 
1947.  While some records from location and time period in 
question appear to be associated with the claims file, a 
December 2004 correspondence from the service department 
indicates that any pertinent clinical records that may have 
existed were "fire related" (e.g., destroyed in a 1973 fire 
in St. Louis, Missouri).  Given the efforts of the RO, and 
the absence of additional information or documentation from 
the veteran, the Board is fully satisfied that all necessary 
efforts have been made to obtain pertinent medical records in 
this case.  See O'Hare, 1 Vet. App. at 367 (1991) (VA has a 
heightened obligation to explain findings and carefully 
consider the benefit-of-the-doubt rule where government 
records are presumed destroyed).

Moreover, evidence associated with the veteran's claims file 
include service medical records, private treatment reports, 
VA treatment records through December 2006, and a VA 
compensation examination assessing the etiology of his 
bilateral knee condition- the dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained and, by a VCAA notice response returned May 2006, 
he specifically indicated that he had no further evidence to 
submit.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So, the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  The veteran's claim was initially 
adjudicated in May 2001, prior to the first content-correct 
May 2006 letter.  This could be considered error in the 
timing of the VCAA notice under Pelegrini II.  However, in 
April 2006 the Board remanded the veteran's claim for, among 
other reasons, compliance with applicable VCAA regulations.  
Then, following the May 2006 letter, a second letter was sent 
in November 2006 and the RO readjudicated the veteran's claim 
in a December 2006 Supplemental Statement of the Case (SSOC) 
based on the additional evidence that had been obtained since 
the initial rating decision in question.  These measures 
effectively remedy any error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

Here, the Board initially addressed the need for the 
requisite Dingess notice in the April 2006 Remand.  Then, in 
conjunction with the December 2006 SSOC, the veteran was 
specifically informed concerning the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event his service connection claim 
is granted.  As indicated, the veteran has not reported 
having any additional evidence to submit.  So there is no 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Nevertheless, since the 
Board is denying the veteran's claim, any defect in the 
timing of notice as to those additional downstream elements 
of his claim are moot.  Therefore, he is not prejudiced by 
the Board's consideration of the claim.  Id.

Analysis

The veteran seeks service connection alleging, essentially, 
that his present knee disabilities were incurred as a result 
of service.  He argues that he was treated for a systemic 
arthritis disorder during service in Germany in July 1946, 
and that his present disorder is either a manifestation of 
that same systemic condition, or is otherwise related to that 
condition.

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as osteoarthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this case, the Board observes that the veteran was treated 
for polyarthritis during service.  However, a knee condition 
was not shown for many years following service.  Furthermore, 
the preponderance of medical evidence indicates the veteran's 
current knee disability is not related to service, to include 
as a manifestation of the polyarthritis he experienced in 
service.

Service medical records show that, while serving in Germany 
during July 1946, the veteran complained of aching joints, 
was referred to an orthopedic clinic, and was then found to 
have an elevated sedimentation rate.  The veteran had no 
elevated temperature on one day that month, but records from 
other dates are not shown.  He was diagnosed with 
polyarthritis.  Other records from that month indicate the 
veteran was received at the 121st General Hospital in 
Bremerhaven, Germany.  The veteran's separation examination 
noted arthritis in the right elbow, with a duration of two 
months.  However, there is no indication the veteran was 
treated for a knee condition, specifically, during service or 
at the time of discharge.

Within two years after discharge from service, in June 1948, 
the veteran was accorded a VA orthopedic examination relating 
to his claim of service connection for arthritis of the 
elbow.  The veteran did not complain of a knee problem at 
this time, but indicated prior knee pain and weakness in 
knees during service related to damp working conditions.  A 
history of salicylate treatment was indicated.  Upon physical 
examination, the examiner noted that the veteran's joints 
moved normally and were without swelling.  The veteran was 
diagnosed with quiescent state rheumatic fever by history and 
the examiner could find no pertinent abnormality.  There were 
no abnormal findings relating to the veteran's knees and 
there was no evidence of a systemic disability based upon 
this examination.   Because this is the only evidence from 
near the time of discharge and it is not supportive of the 
veteran's claim, presumptive service connection for a chronic 
condition under 38 C.F.R. §§ 3.307 & 3.309 is not warranted 
for a knee condition.

The first medical evidence of a knee condition is found in a 
private medical report dated January 1994, approximately 47 
years following the veteran's discharge from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  This report, by R.K., M.D. indicates 
the veteran had a previous medical history of gout and 
osteoarthritis.  A letter date April 1994 indicates the 
veteran was then being treated for diffuse osteoarthritis, 
severe in nature.  His knees were included in this diagnosis, 
and his right knee was said to have recurrent effusion.  The 
veteran was also noted to control his gout with Allopurinol 
and intermittent Indocin, as well as other nonsteroidal anti-
inflammatory medicines.

The veteran was accorded a VA examination in April 1994.  A 
claims file review was indicated, and the veteran's pertinent 
past medical and service history was recorded.  The veteran 
indicated chronic knee problems since service and a history 
of gout.  X-rays showed mild degenerative disease 
bilaterally, with patellofemoral arthosis.  The veteran was 
assessed with bilateral knee pain, complicated by gout.

In a private report received in October 2000, Dr. K. stated 
that the veteran has had long term problems with arthritis 
and gout.  He diagnosed osteoarthritis in both knees and 
opined that the veteran's osteoarthritis "seems more related 
to his war-time service" when compared to his gout.

The veteran was accorded another VA examination in January 
2001.  The veteran's claims file was reviewed and pertinent 
past service and medical history was discussed.  The veteran 
complained of cracking in his fingers, pain, buckling, 
swelling, and instability in his knees.  The examiner also 
noted a history of gout.  Upon physical examination, some 
symptoms of disability were noted in the knees.  Based upon 
this examination, the veteran was found to have 
osteoarthritis of the knees and fingers.  His knee arthritis 
was said to involve the patellofemoral joints and he showed 
osteophytes at the insertion of the quadriceps tendon on the 
patella.  The examiner noted the veteran's history of 
rheumatic fever, but found no documentation to support a 
finding that the veteran's current degenerative arthritis is 
related to the veteran's joint swelling and pain.  To the 
contrary, the examiner found the veteran's current arthritis 
of the knees appears to be related to the function of aging.

In December 2006, the veteran was accorded a third VA medical 
examination.  His claims file was reviewed and pertinent 
service and medical history was discussed.  The examiner 
specifically noted that the veteran's separation examination 
showed no evidence of polyarthritis at discharge.  In 
addition, the veteran's post service career of "many years" 
doing wire drawing was noted and private medical records were 
considered.  The veteran complained of stiffness and swelling 
in his knee joints.

Upon physical examination range of motion and x-ray studies 
were conducted.  The veteran was found to have bilateral knee 
degenerative changes involving the tibial femoral joint space 
and patellofemoral joint space.  Effusions and bony 
abnormalities were also noted.  He was diagnosed with 
tricompartmental degenerative changes with bilateral joint 
effusions at both knees.

Based upon this examination and review, the examiner opined 
that it was likely the veteran's polyarthritis was a 
manifestation of rheumatic fever.  He said that such a 
finding would be consistent with long term salicylate 
treatment and an elevated erythrocyte sedimentation rate.  
However, he noted that the major long term sequalae of 
rheumatic fever include heart problems.  He also noted a low 
uric acid level and found that gout was not likely the cause 
of the veteran's condition during service.  Based upon these 
determinations, he further opined that it is not likely that 
the veteran's present knee osteoarthritis was incurred or 
aggravated by active service.  Essentially, he found that the 
veteran's in service joint complaints had resolved with the 
fever and there were no relevant sequalae of this condition.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

The Board has reviewed the October 2000 report from private 
treatment provider Dr. K, and all VA examinations of record.  
These VA examinations include a January 2001 opinion relating 
the veteran's current condition to age and a December 2006 
opinion opining that the veteran's current knee disability is 
not related to service, to include the veteran's bout with 
rheumatoid arthritis.

Here, there is a legitimate basis for accepting the opinion 
of the VA examiners over that of the October 2000 report from 
the private treatment provider.  Both the January 2001 and 
the December 2006 examiners are physicians who on the basis 
of a detailed physical examination (including x-ray 
evidence), as well as a review of the veteran's claims file, 
determined that the veteran's knee disability was not due to 
service.  This December 2006 examining physician's 
comprehensive review of the claims file, including, notably, 
Dr. K's opinion itself, is of greatest contribution to the 
probative value of this opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (discussing access of examining 
physician to the veteran's claims file as key factor in 
evaluating the probative value of a medical opinion).  The 
opinion rendered therein was based on comprehensive 
assessment of the cause of the veteran's in service 
condition, the known sequalae of that condition, and the 
likely relationship of his current condition to service.  By 
contrast, Dr. K did not have access to the claims file, nor 
is there an available record of his more recent medical 
findings.  His opinion appears to have been based entirely on 
the veteran's account of history.  For this reason, the Board 
places little weight of probative value on this opinion.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Moreover, while the Board 
notes that the Dr.K did practice in the area of rheumatology, 
as is at issue in this case, his opinion was couched in the 
term "seems more related."  This indicates a lack of 
certainty which further detracts from the opinions probative 
value.  Bostain, supra; Warren, supra.  Given the basis of 
the VA examiners' opinions in both the record and their 
objective clinical evaluation, these opinions should be 
afforded greater probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Thus, the most probative evidence as to the issue of 
causation is against the veteran's claims pertaining to a 
knee disability.

VA outpatient records from January 2001 to December 2006 show 
ongoing treatment for arthritis.  A note from November 2002 
recites the veteran's history and indicates that a basic 
rheumatology work up would be appropriate.  Otherwise, VA 
outpatient records are negative for medical evidence of an 
etiology for the veteran's knee disability.

The veteran has submitted numerous lay statements from 
himself and his spouse.  In correspondence received in May 
1994, the veteran indicated that he had been in constant pain 
for years and this caused him to take large amounts of 
aspirin, resulting in additional health problems.  He 
indicated that there was a recent incident where he could not 
walk.  The Board concedes the veteran has a current arthritic 
condition and his statements in that regard are noted.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (lay persons 
are competent to provide evidence of observable events).  The 
veteran also submitted correspondence in November 2000 
indicating that, during service, his bout with arthritis 
resulted in a 3 month hospitalization and he was unable to 
walk.  This is not shown by the veteran's service medical 
records, which are described above.  Furthermore, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  Then, in correspondence received in May 2006, the 
veteran reported having been taken to the hospital by his 
buddies and treated at the hospital with 56 pills per day for 
two months.  He reported generalized joint aches and pain.  
He also reported a high fever that lasted the entire time he 
was in the hospital in Germany.  These statements are 
competent evidence of the veteran's observations of 
treatment, but nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In a statement submitted in May 2003, the veteran's spouse 
reported the veteran had knee problems since the late 1940's.  
She recalled that, over the years, the veteran avoiding 
medical treatment despite his pain.  She also noted that the 
veteran had difficulty interacting with his children, 
secondary to his pain.  While she may testify to what she has 
observed over the years, her statements describing a chronic 
disability are not a substitute for medical evidence linking 
the veteran's current knee disability to service.  Espiritu, 
supra.  As noted above, the record is devoid of medical 
evidence relating to the veteran's knees for nearly 47 years 
following the veteran's discharge.

At his hearing before the Decision Review Officer at the RO, 
the veteran stated that he did not report knee pain at 
discharge because the only thing causing pain at that time 
was his elbows.  The veteran contended that the condition was 
diffuse during service.  As noted, however, the veteran's 
statements regarding the etiology of his current disability 
are not competent medical evidence.  Espritu, supra.  He did 
testify, however, of treatment with salicylate tablets for 
polyarthritis at a military dispensary during service.  This 
was considered by the VA physician who rendered the opinion 
against an in-service etiology for the veteran's knee 
disability following the December 2006 examination.  So, such 
treatment does not advance the specific contention that the 
veteran's current knee disability is related to service, by 
virtue of treatment he received at that time.

The veteran's wife also testified regarding the veteran's 
condition, apparently reciting the letter she had submitted 
that month, discussed above.

In summary, service medical records show a diagnosis of 
polyarthritis.  However, the preponderance of medical 
evidence suggests that this condition was acute and 
transitory, resolving with out residual knee disability.  
Furthermore, there is no treatment for a knee condition for 
many years following service.  While the veteran currently 
experiences a bilateral knee condition characterized by 
arthritis, the preponderance of medical evidence indicates 
this condition is not related to the veteran's military 
service, to include his in-service diagnosis of 
polyarthritis.

For these reasons and bases, the claim for service connection 
for a disability of the knees, to include arthritis, must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).

ORDER

Service connection for a disability of the knees, to include 
arthritis, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


